Case 3:18-cv-02031-DMS-MSB Document 30 Filed 10/25/19 PageID.103 Page 1 of 5




Geoffrey H. Baskerville– Pro Hac Vice
FRANCIS & MAILMAN PC
1600 Market Street, Suite 2510
Philadelphia, PA 19103
Telephone (215) 735-8600
Facsimile (215) 940-8000
gbaskerville@consumerlawfirm.com

Attorney for Plaintiff Dawan Brown


                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF CALIFORNIA

 DAWAN BROWN                             )
                                         )
                     Plaintiff,          ) Civil Action No.
                                         )
              v.                         ) 18-cv-2031-DMS-AGS
                                         )
 SOUTHWEST CREDIT                        ) STIPULATION OF DISMISSAL
 SYSTEMS, L.P.                           )
                                         )
                     Defendant.          )
                                         )

             Plaintiff (“Plaintiff”) and defendant Southwest Credit Systems, L.P.

(“Defendant”) (Plaintiff and Defendant are hereinafter referred to collectively as

“the Parties”), together by and through their respective attorneys of record, hereby

stipulate to the dismissal of this action with prejudice, each party to bear its own fees

and costs.

       IT IS SO STIPULATED.



DATED: October 25, 2019
Case 3:18-cv-02031-DMS-MSB Document 30 Filed 10/25/19 PageID.104 Page 2 of 5




 /s/ Geoffrey H. Baskerville         /s/ Eugene Xerxes Martin, IV
 Geoffrey H. Baskerville             Eugene Xerxes Martin, IV
 FRANCIS & MAILMAN P.C.              MALONE FROST MARTIN PLLC
 1600 Market Street, Suite 2510      8750 N. Central Expressway, Suite 1850
 Philadelphia, PA 19103              Dallas, Texas 75231
 (215) 735-8600                      (214) 346-2630
 (215) 940-8000 (fax)                (214) 346-2631
 gbaskerville@consumerlawfirm.com    xmartin@mamlaw.com

 Counsel for Plaintiff               /s/ Brett B. Goodman
                                     Brett B. Goodman
                                     /s/ Tamar Gabriel Ellyin
                                     Tamar Gabriel Ellyin
                                     YU MOHANDESI, LLP
                                     633 West Fifth Street, Suite 2800
                                     Los Angeles, CA 90071
                                     213-375-3543
                                     213-418-9341
                                     213-377-5501 (fax)
                                     bgoodman@yumollp.com
                                     tellyin@yumollp.com

                                     Counsel for Defendant
                                     Southwest Credit Systems, L.P.




                                     2
Case 3:18-cv-02031-DMS-MSB Document 30 Filed 10/25/19 PageID.105 Page 3 of 5




                        SIGNATURE CERTIFICATION

Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies

and Procedures Manual, I hereby certify that the content of this document is

acceptable to counsel for Defendant and for Plaintiff and that I have obtained their

authorization to affix their electronic signatures to this document.


Date: October 25, 2019                  FRANCIS & MAILMAN, P.C.

                                 BY: /s/ Geoffrey H. Baskerville
                                     Geoffrey H. Baskerville
                                     1600 Market Street
                                     Suite 2510
                                     Philadelphia, Pennsylvania 19103




                                          3
Case 3:18-cv-02031-DMS-MSB Document 30 Filed 10/25/19 PageID.106 Page 4 of 5




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF CALIFORNIA

 DAWAN BROWN                            )
                                        )
                    Plaintiff,          ) Civil Action No.
                                        )
              v.                        ) 18-cv-2031-DMS-AGS
                                        )
 SOUTHWEST CREDIT                       ) STIPULATION OF DISMISSAL
 SYSTEMS, L.P.                          )
                                        )
                    Defendant.          )
                                        )

                         CERTIFICATE OF SERVICE

      I, Geoffrey H. Baskerville, hereby certify that, on this date, I caused a true and
correct copy of the foregoing Stipulation of Dismissal to be served via the court’s
CM/ECF system. The court’s CM/ECF system will generate a Notice of Electronic
Filing (NEF) to the filing party, the assigned judges, and any registered users in the
case. The NEF will constitute service of the document. Registration as a CM/ECF
user constitutes consent to electronic service through the court’s transmission
facilities. Under said practice, the following CM/ECF user was served:

                                Brett B. Goodman
                              Tamar Gabriel Ellyin
                            bgoodman@yumollp.com
                              tellyin@yumollp.com
                            YU MOHANDESI LLP
                         633 West Fifth Street, Suite 2800
                             Los Angeles, CA 90071




                                           4
Case 3:18-cv-02031-DMS-MSB Document 30 Filed 10/25/19 PageID.107 Page 5 of 5




                         Eugene Xerxes Martin, IV
                           xmartin@mamlaw.com
                    MALONE FROST MARTIN PLLC
                   8750 N. Central Expressway, Suite 1850
                             Dallas, TX 75231


Executed on October 25, 2019.

                                    /s/Geoffrey H. Baskerville
                                   GEOFFREY H. BASKERVILLE




                                     5
